Citation Nr: 1455029	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder disability.




ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served in the Army National Guard and had federalized active service from April 2001 to April 2004, June 2006 to September 2007, and March 2011 to April 2014.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a right shoulder disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant is further action on his part is required.


FINDING OF FACT

The Veteran's hypertension is reasonably shown to have become manifest during a period of his active duty service.


CONCLUSION OF LAW

Service connection for hypertension is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought with respect to the claim addressed on the merits, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater, with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (Code) 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran contends that he has hypertension incurred in service.  He claims alternatively that his hypertension is secondary to his service-connected posttraumatic stress disorder (a May 2014 rating decision granted him service connection for PTSD).

The February 2010 rating decision on appeal denied the Veteran's claim finding he did not have a confirmed diagnosis of hypertension.

On April 2011 pre-deployment examination, the Veteran reported he had no cardiac problems and denied hypertension.  No cardiac problems were found by the examiner.  An August 2011 STR notes the Veteran did not have a history of hypertension.

A November 2013 STR notes the Veteran's blood pressure was 149/99; hypertension was diagnosed, and the Veteran was to be started on prescription medications.  A February 2014 STR notes the Veteran's blood pressure was 152/100, and that a betablocker for hypertension was prescribed; the entry notes a primary diagnosis of hypertension.  A March 2014 STR shows that the Veteran's blood pressure was 153/107 and that his hypertension was uncontrolled, but that due to his upcoming release from active duty and transfer to VA for healthcare, his medications should remain the same.  

The Veteran is presumed to have been sound as to hypertension when he entered on active duty in March 2011.  See 38 C.F.R. § 1111.  Hypertension was diagnosed during that period of service, and he has continued to seek treatment until his discharge from service and transfer to VA care.  As the Veteran's hypertension became manifest during his active duty service and has persisted, service connection for hypertension is warranted.   See 38 C.F.R. § 3.303.


ORDER

Service connection for hypertension is granted. 


REMAND

The AOJ has issued a formal finding of unavailability of the Veteran's STRs from June 2006 to September 2007.  This formal finding outlines the efforts taken by the AOJ to secure the records, they were requested and negative responses received.  The Veteran was not notified of this finding in accordance with 38 C.F.R. § 3.159(e).  While the formal finding memorandum notes that a September 2009 letter requested the Veteran submit any STRs or alternate sources, the record reflects that the September 2009 letter in question was, in fact, a VCAA-related letter merely indicating that that the AOJ had requested the STRs and that he did not need to contact the service department himself.  Accordingly, on remand, the AMC must inform the Veteran of VA's inability to obtain his STRs for the period of service from June 2006 to September 2007 pursuant to 38 C.F.R. § 3.159(e).

Regarding the claim of service connection for a right shoulder disability, the AOJ denied service connection finding there was no such disability.  A September 2008 VA treatment record shows the Veteran sought treatment for right shoulder pain and noted that the symptoms were similar to those caused by his body armor in service.  A December 2010 VA treatment record also notes the Veteran sought treatment for right shoulder pain, and placed onset during service in 2007 (the period for which the AOJ found the Veteran's STRs unavailable).  The Veteran's STRs from his last period of service show ongoing complaints and treatment for right shoulder pain.  

The Veteran has not been afforded an examination with respect to this claim.  As he has been treated for a right shoulder disability postservice and during his third period of service, relates such disability to his wearing body armor in service, and has reported postservice continuity of related complaints, the low threshold standard for when an examination to secure a nexus opinion endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and development for such examination is necessary.   

Finally, under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the record has been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c), what action is required with respect to the additional evidence.  A review of the Veteran's electronic VA record found that additional VA treatment records were associated with the record after the January 2013 SSOC, prior to certification to the Board.  Additionally, STRs from the Veteran's final period of service have not been reviewed by the AOJ in their entirety.  As these records include notations related to the Veteran's right shoulder disability, but were not discussed in an SSOC, due process requires that they be returned to the AOJ for AOJ initial consideration.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran has received for his right shoulder disability (i.e., those not already associated with the record).

2.  The AOJ should then, in accordance with 38 C.F.R. § 3.159(e), advise the Veteran of the unavailability of his STRs from June 2006 to September 2007 and ask him to submit for the record complete copies of any STRs in his possession, and to certify that he has no further records in his possession. 

3.  After the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current right shoulder disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each right shoulder disability entity found.  

 (b) Please identify the most likely etiology for any/each right shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during a period of active duty service (or caused or aggravated by a service-connected disability)?

3.  Thereafter, the AOJ should review the record (in particular the evidence received since the January 2013 SSOC), arrange for any further development deemed indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


